DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 January 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0175793 to Mercier (“Mercier”) in view of U.S. Patent Application Publication No. 2012/0126525 to Dorfler et al. (“Dorfler”).
	Regarding claim 1, Mercier discloses a method (para. 9) of laser marking (e.g. laser engraving of reliefs 412 and 416, as discussed at para. 10 and 37 and shown ) a feature (e.g. image 108) onto (figs. 5A-B) a plastic (para. 30) card (e.g. identification document 100, which may be a card such as described at para. 11), the method comprising: i) dividing (fig. 5A) the feature (108) into a plurality (figs. 5A-B) of portions (e.g. instances of security material 112, and instances of substrate 204 between or adjacent said instances of security material 112, as shown in figs. 5A-B) including (figs. 5A-B) a first portion (e.g. upper instance of security material 112, as shown in fig. 5A) and a second portion (e.g. lower instance of security material 112, as shown in fig. 5A); ii) laser marking (para. 10 and 37) the first portion (aforementioned upper instance of security material 112) of the feature (108) onto (figs. 5A-B) the plastic card (100); iii) laser marking (para. 10 and 37) the second portion (aforementioned lower instance of security material 112) of the feature (108) onto (fig. 5A-B) the plastic card (100), wherein the first portion (aforementioned upper instance of security material 112) is not continuous with (figs. 5A-B) the second portion (aforementioned lower instance of security material 112).
	Mercier does not disclose said laser markings (para. 10 and 37) comprising a causing of a darkening of a material of the plastic card using a laser beam.
	Dorfler teaches the concept of providing a laser marking (e.g. laser engraving discussed at para. 15) comprising a causing of a darkening (para. 15) of a material (e.g. plastic material discussed at para. 15) of a plastic card (para. 31 and 34) using a laser beam (para. 15).
	Given that Mercier concerns a card having a graphic formed by laser engraving (para. 10) and Dorfler more specifically concerns a card being formed by laser engraving that produces a darkening of material (para. 15), it would have been obvious to a person of ordinary skill in the art before the effective filing date to apply the Dorfler darkening teachings to the Mercier laser engraving teachings, in order to provide the benefit of yielding a resultant Mercier document presenting optical effects as desired.
	Regarding claim 2, Mercier in view of Dorfler discloses the method of claim 1, wherein the plurality of portions (aforementioned instances of Mercier security material 112, and portions of substrate 204 located between or adjacent such) further includes (Mercier figs. 5A-B) a third portion (e.g. portion of Mercier substrate 204 located between instances of security material 112, as shown in figs. 5A-B), and further comprising laser marking (Mercier para. 10 and 37) the third portion (aforementioned portion of Mercier substrate 204 located between instances of security material 112) of the feature (Mercier 108) onto (Mercier figs. 5A-B) the plastic card (Mercier 100) by causing a darkening of the material of the plastic card (Mercier 100) using a laser beam (Dorfler para. 15; see the combination set forth in the rejection of claim 1, supra), the third portion (aforementioned portion of Mercier substrate 204 located between instances of security material 112) being continuous with (Mercier figs. 5A-B) the first portion (aforementioned upper instance of Mercier security material 112).
	Regarding claim 3, Mercier in view of Dorfler discloses the method of claim 1, wherein the feature (Mercier 108) is a facial image (per Mercier para. 25, image 108 may be a portrait of the intended holder of identification document 100).
	Regarding claim 4, Mercier in view of Dorfler discloses the method of claim 1, wherein the first portion (aforementioned upper instance of Mercier security material 112) is at a first terminal edge (e.g. left edge, as shown in Mercier fig. 5A) of the feature (Mercier 108), and the second portion (aforementioned lower instance of Mercier security material 112) is at a second terminal edge (e.g. right edge, as shown in Mercier fig. 5A) of the feature (Mercier 108) opposite (Mercier fig. 5A) the first terminal edge (aforementioned left edge).
	Regarding claim 5, Mercier in view of Dorfler discloses the method of claim 4, wherein the first terminal edge (aforementioned left edge) is a first longitudinal edge (Mercier fig. 5A) or a first lateral edge, and the second terminal edge (aforementioned right edge) is a second longitudinal edge (Mercier fig. 5A) or a second lateral edge.
	Regarding claim 6, Mercier in view of Dorfler discloses the method of claim 1, wherein the plastic card (Mercier 100) includes (Mercier figs. 5A-B) an element (e.g. aforementioned instances of Mercier security material 112) applied to (Mercier figs. 5A-B) the plastic card (Mercier 100) prior to (per Mercier para. 41, the various steps may be ordered/executed as desired) the laser marking (Mercier para. 10 and 37) of the first portion (aforementioned upper instance of Mercier security material 112) and of the second portion (aforementioned lower instance of Mercier security material 112), and the laser marking (Mercier para. 10 and 37) of the first portion (aforementioned upper instance of Mercier security material 112) and the laser marking (Mercier para. 10 and 37) of the second portion (aforementioned lower instance of Mercier security material 112) are registered with (Mercier fig. 5B) the element (Mercier 112).
	Regarding claim 7, Mercier in view of Dorfler discloses the method of claim 6, wherein the element (Mercier 112) is printed on (Mercier figs. 5A-B) the plastic card (Mercier 100).
	Regarding claim 8, Mercier discloses a method (para. 9) of laser marking (e.g. laser engraving of reliefs 412 and 416, as discussed at para. 10 and 37) a feature (e.g. image 108) onto (figs. 5A-B) a plastic (para. 30) card (e.g. identification document 100, which may be a card such as described at para. 11), the method comprising: i) laser marking (para. 10 and 37) a first portion (e.g. upper instance of security material 112, as shown in fig. 5A) of the feature (108) onto (figs. 5A-B)  the plastic card (100); ii) laser marking (para. 10 and 37) a second portion (e.g. lower instance of security material 112, as shown in fig. 5A) of the feature (108) onto (fig. 5A-B) the plastic card (100), wherein the first portion (aforementioned upper instance of security material 112) is not continuous with (figs. 5A-B) the second portion (aforementioned lower instance of security material 112), and iii) providing a time delay between (per para. 41, the various steps may be ordered/executed as desired) laser marking (para. 10 and 37) the first portion (aforementioned upper instance of security material 112) and laser marking (para. 10 and 37) the second portion (aforementioned lower instance of security material 112).
	Mercier does not disclose said laser markings (para. 10 and 37) comprising a causing of a darkening of a material of the plastic card using a laser beam.
	Dorfler teaches the concept of providing a laser marking (e.g. laser engraving discussed at para. 15) comprising a causing of a darkening (para. 15) of a material (e.g. plastic material discussed at para. 15) of a plastic card (para. 31 and 34) using a laser beam (para. 15).
	For the reasons set forth in the rejection of claim 1, supra, it would have been obvious to apply the Dorfler darkening teachings to the Mercier laser engraving teachings.
	Regarding claim 9, Mercier in view of Dorfler discloses the method of claim 1, wherein laser marking (Mercier para. 10 and 37) the first portion (aforementioned upper instance of Mercier security material 112) on (Mercier fig. 5A-B) the plastic card (Mercier 100) includes laser marking (Mercier para. 10 and 37) in a first direction (e.g. a left-to-right direction, as shown in Mercier fig. 5A), and laser marking (Mercier para. 10 and 37) the second portion (aforementioned lower instance of Mercier security material 112) on (Mercier fig. 5A-B) the plastic card (Mercier 100) includes laser marking (Mercier para. 10 and 37) in a second direction (e.g. a right-to-left direction, as shown in Mercier fig. 5A).
	Regarding claim 10, Mercier in view of Dorfler discloses the method of claim 9, wherein the first direction (aforementioned left-to-right direction) is opposite the second direction (aforementioned right-to-left direction).
	Regarding claim 11, Mercier in view of Dorfler discloses the method of claim 1, wherein the plurality of portions (aforementioned instances of Mercier security material 112, and instances of substrate 204 between or adjacent said instances of security material 112) includes at least two portions (e.g. distal portions of Mercier substrate 204 adjacent instances of security materials 112, as shown in figs. 5A-B) in addition to (Mercier figs. 5A-B) the first portion (aforementioned upper instance of Mercier security material 112) and the second portion (aforementioned lower instance of Mercier security material 112).
Regarding claim 12, Mercier in view of Dorfler discloses the method of claim 1, but does not explicitly disclose wherein the plurality of portions (aforementioned instances of Mercier security material 112, and instances of substrate 204 between or adjacent said instances of security material 112) includes six portions in addition to the first portion (aforementioned upper instance of Mercier security material 112) and second portion (aforementioned lower instance of Mercier security material 112).
However, Mercier para. 26 indicates that “one or more layers of security material 112” may be provided.
Additionally, it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide a number of spaced instances of security material 112 as desired, in order to provide the benefit of yielding a resultant document 100 assembly that is optimally sophisticated, thus yielding it more secure and less likely to be successfully counterfeited.
	Regarding claim 13, Mercier in view of Dorfler discloses the method of claim 1, wherein dividing (Mercier fig. 5A) the feature (Mercier 108) into a plurality of portions (aforementioned instances of Mercier security material 112, and instances of substrate 204 between or adjacent said instances of security material 112) includes dividing (Mercier fig. 5A) the feature (Mercier 108) into a plurality of rows (Mercier fig. 5A).
	Regarding claim 14, Mercier in view of Dorfler discloses the method of claim 1, but does not disclose wherein dividing the feature (Mercier 108) into a plurality of portions includes dividing the feature (Mercier 108) into a plurality of columns.
	However, such a configuration would have been an obvious matter of design choice. 
	Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide Mercier’s security material 112 in the form of a plurality of vertical strips (columns) instead of horizontal strips (rows), in order to provide the benefit of yielding a resultant configuration presenting an aesthetic appearance as desired.
	Regarding claim 15, Mercier in view of Dorfler discloses the method of claim 1, but does not disclose wherein the plurality of portions (aforementioned instances of Mercier security material 112, and instances of substrate 204 between or adjacent said instances of security material 112) have a uniform size.
	However, such a configuration would have been an obvious matter of design choice. 
	Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide Mercier’s security material 112 and substrate 204 openings in the form of a plurality of strips with uniform measurements, in order to provide the benefit of yielding a resultant configuration presenting an aesthetic appearance as desired.
Regarding claim 19, Mercier discloses a method (para. 9) of laser marking (e.g. laser engraving of reliefs 412 and 416, as discussed at para. 10 and 37) a feature (e.g. image 108) onto (figs. 5A-B) a plastic (para. 30) card (e.g. identification document 100, which may be a card such as described at para. 11), the method comprising: i) laser marking (para. 10 and 37) a first portion (e.g. upper instance of security material 112, as shown in fig. 5A) of the feature (108) onto (figs. 5A-B) the plastic card (100) in a first direction (e.g. a left-to-right direction, as shown in fig. 5A) starting from a first terminal edge (e.g. left edge, as shown in fig. 5A) of the feature (108) and moving toward a center (fig. 5A) of the feature (108); ii) laser marking (para. 10 and 37) a second portion (e.g. lower instance of security material 112, as shown in fig. 5A) of the feature (108) onto (figs. 5A-B) the plastic card (100) in a second direction (e.g. a right-to-left direction, as shown in fig. 5A), starting from (fig. 5A) a second terminal edge (e.g. right edge, as shown in fig. 5A) of the feature (108) and moving toward the center (fig. 5A) of the feature (108).
	Mercier does not disclose said first portion (aforementioned upper instance of security material 112) stopping short of the second terminal edge (aforementioned right edge) of the feature (108).
	However, Mercier para. 37 provides that instances of security material 112 may be provided in dimensions as desired.
	Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the aforementioned upper instance of the security material 112 in such a manner that it does not span the full width of image 108, in order to provide the benefit of yielding a resultant assembly having an appearance as desired, and presenting information as desired.
	Additionally, Mercier does not disclose said laser markings (para. 10 and 37) comprising a causing of a darkening of a material of the plastic card using a laser beam.
	Dorfler teaches the concept of providing a laser marking (e.g. laser engraving discussed at para. 15) comprising a causing of a darkening (para. 15) of a material (e.g. plastic material discussed at para. 15) of a plastic card (para. 31 and 34) using a laser beam (para. 15).
	For the reasons set forth in the rejection of claim 1, supra, it would have been obvious to apply the Dorfler darkening teachings to the Mercier laser engraving teachings. 
	Regarding claim 20, Mercier in view of Dorfler discloses the method of claim 19, wherein the first direction (aforementioned left-to-right direction) is opposite the second direction (aforementioned right-to-left direction).
	Regarding claim 21, Mercier in view of Dorfler discloses the method of claim 19, wherein the first direction (aforementioned left-to-right direction) is different than the second direction (aforementioned right-to-left direction).
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0183695 to Labrec et al. (“Labrec”) in view of Mercier and further in view of Dorfler.
	Regarding claim 16, Labrec discloses a plastic (para. 59) card processing system (e.g. central issue card production system 500, as shown in fig. 11), comprising: i) a card input (e.g. input tray holding Teslin sheets 516 that are fed into back printer 508, as shown in fig. 11 and discussed at para. 140) that is configured to hold (fig. 11) a plurality (fig. 11 and para. 140) of plastic cards (e.g. Teslin sheets 516, which are used to produce cards, per para. 29) to be laser (per para. 64, 73 and 136, laser printing techniques may be utilized) marked (e.g. printed within back printer 508 and front printer 510); ii) a laser system (e.g. imaging system 505; note that as discussed earlier, per para. 64, 73 and 136, laser printing techniques may be utilized) downstream from (fig. 11) the card input (aforementioned input tray) that is configured to laser mark (as discussed supra, per para. 64, 73 and 136, laser printing techniques may be utilized) the plurality of plastic cards (516); iii) a card output (e.g. output hopper of imaging system 505, as discussed at para. 141) that collects (para. 141) plastic cards (516) having been laser marked (as discussed supra, per para. 64, 73 and 136, laser printing techniques may be utilized) by the laser system (505); iv) a transport mechanism (e.g. the device performing the feeding function discussed at para. 140, moving Teslin sheets 516 into and through back printer 508 and front printer 510) that transports (para. 140) the plurality of plastic cards (516) from (fig. 11 and para. 140) the card input (aforementioned input tray), to (fig. 11 and para. 140) the laser system (505), and to the card output (aforementioned output hopper); and v) a controller (e.g. high speed controllers 514-515) connected to (fig. 11 and para. 138) the laser system (505) and that controls operation (fig. 11 and para. 138) of the laser system (505).
Labrec does not disclose wherein the controller (514-515): 1) divides an image of a feature to be applied to one of the plurality of plastic cards (515) into a plurality of portions; 2) controls the laser system (505) to laser mark a first one of the portions on the one plastic card by causing a darkening of the material of the plastic card using a laser beam; and 3) controls the laser system (505) to laser mark a second one of the portions on the one plastic card by causing a darkening of the material of the plastic card using a laser beam, wherein the first portion is not continuous with the second portion.
Mercier teaches the concept of providing a controller (e.g. the computer discussed at para. 4, executing the method discussed at para. 9) that: 1) divides (fig. 5A) an image of a feature (e.g. image 108) to be applied to (figs. 5A-B) one of the plurality of plastic (para. 30) cards (e.g. identification document 100, which may be a card such as described at para. 11) into a plurality (figs. 5A-B) of portions (e.g. instances of security material 112, and instances of substrate 204 between or adjacent said instances of security material 112, as shown in figs. 5A-B); 2) controls a laser system (e.g. laser engraver discussed at para. 10 and 37) to laser mark (e.g. laser engraving of reliefs 412 and 416, as discussed at para. 10 and 37) a first one of the portions (e.g. upper instance of security material 112, as shown in fig. 5A) on (figs. 5A-B) the one plastic card (100); and 3) controls the laser system (aforementioned laser engraver) to laser mark (para. 10 and 37) a second one of the portions (e.g. lower instance of security material 112, as shown in fig. 5A) on (figs. 5A-B) the one plastic card (100), wherein the first portion (aforementioned upper instance of security material 112) is not continuous with (figs. 5A-B) the second portion (aforementioned lower instance of security material 112).
Given that Labrec concerns the production of a secure card with images (para. 29) and Mercier concerns the provision of an image that forms a security feature on a secure card (written abstract and para. 40), it would have been obvious to a person of ordinary skill in the art before the effective filing date to apply a Mercier image 108 onto a Labrec secure card, in order to provide the benefit of yielding a more secure resultant Labrec card, rendering said card less likely to be successfully counterfeited.
Additionally, Dorfler teaches the concept of providing a laser marking (e.g. laser engraving discussed at para. 15) comprising a causing of a darkening (para. 15) of a material (e.g. plastic material discussed at para. 15) of a plastic card (para. 31 and 34) using a laser beam (para. 15).
Given that Labrec concerns a card having a graphic formed by laser marking (para. 64, 73 and 136) and Dorfler more specifically concerns a card being formed by laser engraving that produces a darkening of material (para. 15), it would have been obvious to a person of ordinary skill in the art before the effective filing date to apply the Dorfler darkening teachings to the Labrec laser marking teachings, in order to provide the benefit of yielding a resultant Labrec document presenting optical effects as desired.
	Regarding claim 17, Labrec in view of Mercier and further in view of Dorfler discloses the plastic card processing system of claim 16, further comprising a printing station (e.g. a station that prints the variable/personalized information discussed at Labrec para. 28) that prints on (Labrec para. 28) the one plastic card (Labrec 516).
	Regarding claim 18, Labrec in view of Mercier and further in view of Dorfler discloses the plastic card processing system of claim 16, wherein the one plastic card (Labrec 516) includes an element (e.g. Mercier security material 112) applied thereto (Mercier figs. 5A-B) prior to (per Mercier para. 41, the various steps may be ordered/executed as desired) the laser marking (Mercier para. 10 and 37) of the first portion (aforementioned upper instance of Mercier security material 112) and 4of the second portion (aforementioned lower instance of Mercier security material 112), and the first portion (aforementioned upper instance of Mercier security material 112) and the second portion (aforementioned lower instance of Mercier security material 112) are registered with (Mercier fig. 5B) the element (Mercier 112).
Response to Arguments
In view of Applicant’s amendments, the applied basis of rejection has been duly amended.  Accordingly, Applicant’s arguments have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637